Manser, J.
Complaint for operation of a motor vehicle while under the influence of intoxicating liquor. The case comes up on exceptions to the overruling of a demurrer. Counsel for the State and the respondent agree that the sole question is whether the complaint sets forth any violation of law, inasmuch as it is not charged that the vehicle was operated upon a public way or in a public place, and that in fact the place described was a private driveway.
The statute, R. S. 1930, c.29, §88 (now R. S. 1944, c.19, §121), under which the complaint was drawn, and which has not been amended with regard to the particular point involved, reads as’ follows:
“Whoever shall operate or attempt to operate a motor vehicle upon any way, or in any other place when ' intoxicated or at all under the influence of intoxicating liquor or drugs, . . . upon conviction, shall be punished ...”
The history of this law is of value in interpretation of the provision as it now stands. When first enacted, it appeared in P. L. of 1911, c.162, §20, and then read:
“Any persons operating a motor vehicle upon any way recklessly or while under the influence of intoxicating liquor so that the lives or safety of the public are in danger, . . . shall be punished by a fine not exceeding fifty dollars, or by imprisonment for a term of three months, or by both such fine and imprisonment.”
*309In this act, in §1, appears for the first time a definition as to the scope of the term “motor vehicle” and as to the application of the various provisions of the statute with respect to the place of operation. It reads:
“The term ‘motor vehicle,’ as used in this act shall include all vehicles self-propelled on the highway, town-way, public streets, avenues, driveway, park or parkway, by motive power of whatsoever kind, namely, automobiles,...”
These two sections are found in the Revised Statutes of 1916, c.26, §§ 15 and 38, to precisely the same effect. No substantial change was made thereto until the codification by P. L. 1921, c.211. In this act appears a revised definition of terms. In §1, we find:
“As used in this chapter, unless the context otherwise indicates, the word ‘way’ includes all kinds of public ways; . . . and words in the context of this act indicating operation or use of a vehicle refer to its operation or use upon any way or bridge in this state, including public parks and parkways.”
In this codification the offense of reckless driving and that of operating a motor vehicle while under the influence of intoxicating liquor were separated into two sections. §72 provided:
“Whoever operates a motor vehicle upon any way recklessly, so that lives or safety of the public are in danger, . . . shall be punished by a fine of not more than fifty dollars, or by imprisonment for a term not exceeding three months or by both fine and imprisonment.”
*310§74 provided:
“No person shall operate or attempt to operate-a motor vehicle when intoxicated or at all under the influence of intoxicating liquor or drugs. Whoever violates the foregoing provision shall be punished upon conviction by a fine of not less, than one hundred dollars nor more than one thousand dollars or by imprisonment for not less than thirty days nor more than one year, or by both fine and imprisonment.”
Thus is demonstrated the developing consciousness of the greater menace of drunken driving as compared with reckless driving, and the intended deterrent effect of legislation.
Four years later the Court in State v. Conant, 124 Me., 198, 126 A., 838, 839, considered an indictment based on said §74 of operation of a motor vehicle by the respondent while intoxicated. The indictment included no mention of any way or place except that it was in the city of Portland. The respondent demurred. The Court sustained the demurrer on the ground that the statute must be read in the light of the provision of §1 of the act, and held that the operation of a motor vehicle while the operator was intoxicated was declared to be a crime only when the act was committed upon a way or bridge, including public parks and parkways, and the Court said:
“So tested the indictment fails. Clearly by its terms it may include an act which is not. punishable; as, for example, the operation or attempt to operate a motor vehicle by an intoxicated man within his own dooryard or on a private driveway on his own premises. In neither case would the act be penal.”
At the next session of the legislature, said §74 was repealed *311(See c.211, P. L. 1925) and in place thereof a new paragraph was substituted, reading in pertinent part as follows:
“No person shall operate or attempt to operate a motor vehicle upon or along any way, bridge, public park or parkway in this state, when intoxicated or at all under the influence of intoxicating liquor or drugs; and no person shall operate or attempt to operate a motor vehicle in any other place where the life or safety of any other person is endangered, when intoxicated____”
In the new law it will be noted that words defined in §1, to wit, way, bridge, public park, or parkway, were incorporated and then was added language that had not appeared in any previous statute, whereby drunken driving was prohibited “in any other place where the life or safety of any other person is endangered.” In the new section the legislature did not say, “in any other public place.” It had stated the public places it had in mind and then added, “or in any other place.” .
It would appear that the decision in the Conant case, then so recently promulgated, was in the minds of the legislators, and that the change was made for the very purpose of affording protection to the lives and safety of the men, women, and children of this State wherever they might be, whether on public or private ways or at any other place where drunken driving would constitute a menace. It was conscious of the fact so well stated in State v. Taylor, 131 Me., 438 on page 441, 163 A., 777 on page 778, that
“The condition that makes a driver, under the influence of intoxicating liquor or drugs, a menace to the travelling public, is not only a lessening of his mental alertness, or an exhilaration thereof, but as well any weakening or slowing up of the action of his motor nerves, interference with the coordination of sensory *312and motor nerves, which may cause sluggishness where quickness of action is demanded.”
The legislature realized that every motor vehicle at best is inherently a machine of dangerous propensities whose operation should not be permitted to one even at all under the influence of intoxicating liquors at any place “where the life or safety of any other person is endangered.”
Before the change of the law in 1925, the statute as construed in the Conant case permitted an operator, however drunk, to drive his motor vehicle with impunity except on public ways and bridges and in public parks or parkways. It is apparent, however, that the legislature appreciated that the menace was the same to people using private ways, driveways and any other places where motor vehicles might be operated. These people should be protected against the intoxicated driver of a motor vehicle. They should not lose the benefit of that protection the instant they step from the line of a public way into a private way or driveway.. The legislature evidently intended to safeguard the rights of all persons who might be endangered without limitation to those on public ways or even confining the protection to places where the public had the right of access. The very purpose of operating a motor vehicle is to go somewhere. Even assuming that a man, realizing his condition, decided to drive his car into his own garage, yet the law, as we construe it, intended to protect his child or any other person who might be upon the driveway, even to the stranger within his gates. We are not dealing with the rights of litigants on the civil side of the court, but with a criminal statute.
It is common knowledge that, in this State, there are many private ways on lands privately owned. These do not constitute places to which the public has a right of access, but they are frequently used by pedestrians and drivers of motor vehicles.
*313Following the change of 1925, amendment was made by P. L. 1929, c.327, §17, both as to reckless driving and as to drunken driving, and as further revised, appear in R. S. 1930, c.29, §§ 86 and 88. As to reckless driving it provided:
“Whoever upon any way, or in any place to which the public has a right of access, operates any vehicle recklessly or in a manner so as to endanger any person or property shall be guilty of reckless driving”;
The distinction in the revision as to drunken driving is apparent and we repeat here that section reads:
“Whoever shall operate or attempt to operate a motor vehicle upon any way, or in any other place when intoxicated or at all under the influence of intoxicating liquors or drugs, upon conviction, shall be punished ...”
Eliminated entirely from requirement of proof in the statute under consideration, is the element of danger to lives or safety of others.
Evidently the intoxicated driver is to be regarded as one who should be denied wholly the right to operate a motor vehicle while in such condition. It recognizes the fact that every intoxicated driver is a menace and creates a potential danger, and it relieves the State from proving that actual danger existed at the time of arrest.
The statute relating to the operation of a car while intoxicated is not now affected by the definitions contained in §1 of the act. The language is complete and sufficient of itself and is in no way dependent or governed by the definitions given in §1 of the act.

Exceptions overruled.